Appellant was convicted of felony theft in the District Court of Wichita County, and his punishment fixed at two years confinement in the penitentiary.
This Court judicially knows that Hon. P.A. Martin is no judge of the Thirtieth Judicial District of this State. We observe that all orders, charges, and bills of exception in this record are signed "P.A. Martin, Special Judge, 30th Judicial District." Nothing appears in the record showing how any special judge became qualified or authorized to act herein, or that any oath of office was administered to him The uniform holding of this Court seems to be that such facts must appear in the record. McMurry v. State, 9 Texas Crim. App., 208; Thompson v. State, 9 Texas Crim. App., 649; Snow v. State, 11 Texas Crim. App., 99; Perry v. State, 14 Texas Crim. App., 167; Smith v. State, 24 Texas Crim. App., 297; Blanchette v. State, 29 Texas Crim. App., 46; Weatherford v. State, 28 S.W. Rep., 814; Reed v. State,55 Tex. Crim. 138; Summerlin v. State, 69 Tex.Crim. Rep., 153 S.W. Rep., 890.
For the reason that no such authority anywhere appears in the record, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 453